Exhibit 10.5
 
EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 1st day of October 2014 (“Effective Date”), by and between Fuse
Science, Inc., a Nevada corporation, and Ezra Green (“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, Executive desires to be employed by the Company as its Chief Executive
Officer and the Company wishes to employ Executive in such capacity.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:
 
1.           Employment and Duties.  The Company agrees to employ and Executive
agrees to serve as the Company's Chief Executive Officer.  The duties and
responsibilities of Executive shall include the duties and responsibilities as
provided in the Bylaws and such other duties and responsibilities as the Board
of Directors of the Company may from time to time reasonably assign to
Executive.
 
Executive shall devote substantially all of his working time and efforts during
the Company's normal business hours to the business and affairs of the Company
and its subsidiaries, provided however that the Executive may continue his
duties as an officer and director of Northern Wind Energy Corp. and perform
limited time to charitable and similar non profit endeavors as long as  the
Executive is able to provide  the diligent and faithful performance of the
duties and responsibilities duly assigned to him pursuant to this Agreement.
 
2.           Term.  The term of this Agreement shall commence on the Effective
Date and shall continue for a period of two (2) years and shall be automatically
renewed for successive one (1) year periods thereafter unless either party
provides the other party with written notice of his or its intention not to
renew this Agreement at least three (3) months prior to the expiration of the
initial term or any renewal term of this Agreement, as applicable.  “Employment
Period” shall mean the initial two (2) year term plus renewal periods, if any.
 
3.           Place of Employment.  Executive’s job sites shall be as agreed to
between the Board of Directors and the Executive.  The parties acknowledge,
however, that Executive may be required to travel in connection with the
performance of his duties hereunder.
 
4.           Base Salary. For all services to be rendered by Executive pursuant
to this Agreement, the Company agrees to pay Executive during the Employment
Period an initial base salary (the "Base Salary") of $150,000.00 per annum.
$25,000 of the Base Salary shall be paid on the Effective Date by wire transfer
of immediately available funds to an account designated by the Executive.  The
remainder of the Base Salary shall be paid in periodic installments in
accordance with the Company's regular payroll practices.
 
5.           Bonuses.   The Company shall pay the Executive a signing bonus of
$50,000 on the Effective Date by wire transfer of immediately available funds to
an account designated by the Executive. During the Employment Period, Executive
shall be entitled to an annual bonus up to 100% of his Base Salary (the “Annual
Bonus”), and shall be entitled to (i) 50% of the Annual Bonus) if the Company
meets or exceeds the criteria set forth on Schedule A.  Bonuses shall be paid by
the Company to Executive promptly after determination that the relevant targets
have been met, it being understood that the attainment of any financial targets
associated with any bonus shall not be determined until following the completion
of the Company’s annual audit and public announcement of such results.  For the
avoidance of doubt, if Executive is employed upon expiration of the term of this
Agreement, he shall be entitled to the Annual Bonus for such last year on a
pro-rata basis through the last date of employment, even if he is not employed
by the Corporation on the date the Annual Bonus is paid for such last year. The
remaining Annual Bonus may be paid at the discretion of the Board of Directors.

 
-1-

--------------------------------------------------------------------------------

 


6.           Severance Payments.  Upon termination of Executive’s employment
prior to expiration of the Employment Period unless Executive’s employment is
terminated for Cause or Executive terminates his employment without Good Reason
(a “Severance Trigger Event”), Executive shall be entitled to be paid such Base
Salary, Bonus and coverage under any Benefit Plans (the “Separation Payment”) as
Executive would have been entitled had his employment or this Agreement not been
terminated for two (2) weeks from the date of termination (the “Separation
Period”).
 
7.           Equity Awards.  Executive shall be eligible for such grants of
awards under the Company’s 2014 Equity Incentive Plan (or any successor or
replacement plan adopted by the Board of Directors and approved by the
stockholders of the Company) (the “Plan”) as the Compensation Committee (or the
Board of Directors if there is no Compensation Committee) may from time to time
determine and as set forth below (the “Share Awards”).  Share Awards shall be
subject to the applicable Plan terms and conditions, provided, however, that
Share Awards shall be subject to any additional terms and conditions as are
provided herein or in any resolution by the Compensation Committee or the Board
of Directors which shall supersede any conflicting provisions governing Share
Awards provided under the Plan. On the Effective Date, Executive shall be
entitled to receive a stock option grant to purchase up to 1,300,000 shares of
common stock of the Company at an exercise price of $0.20.  The option shall
have a term of five (5) years.
 
8.           Clawback Rights.  The Annual Bonus shall be subject to the Company
Clawback Rights (as defined below).  “Company Clawback Rights” shall be defined
as follows:  In the event that the Company shall restate or revise any
previously announced prior period earnings or other results as from which any
Annual Bonus to Executive shall have been determined, any Annual Bonus resulting
from such earnings or results shall be adjusted to retroactively take into
account the restated or revised earnings or results, and any excess Annual Bonus
resulting from such restated or revised earnings or results shall be immediately
surrendered to the Company.  The Company shall have the right to take any and
all action to effectuate the Company Clawback Rights without further action by
Executive, by way of setoff.  All determinations by the Compensation Committee
or the Board of Directors with respect to the Clawback Rights shall be final and
binding on the company and Executive. The parties acknowledge it is their
intention that the foregoing Clawback Rights as related to Restatements confirm
in all respects to the provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (the “Dodd Frank Act”) and the Sarbanes Oxley
Act and requires recovery of all ‘incentive-based” compensation, pursuant to the
provisions of the Dodd Frank Act and the Sarbanes Oxley Act and any and all
rules and regulations promulgated thereunder from time to tome in
effect.  Accordingly, the terms and provisions of this Agreement shall be deemed
automatically amended from time to time to assure compliance with the Dodd Frank
Act and such rules and regulations as hereafter may be adopted and in effect.
 
9.           Expenses.  Executive shall be entitled to prompt reimbursement by
the Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by Executive while employed in the performance of his
duties and responsibilities under this Agreement; provided however, that
Executive shall properly invoice and account for such expenses and that such
expenses shall have been previously approved in writing by the Board of
Directors.
 
10.           Other Benefits.  During the term of this Agreement, Executive
shall be eligible to participate in incentive, savings, retirement (401(k)), and
welfare benefit plans, including, without limitation, health, medical, dental,
vision, life (including accidental death and dismemberment) and disability
insurance plans (collectively, "Benefit Plans"), in substantially the same
manner and at substantially the same levels as the Company makes such
opportunities available to the Company's managerial or salaried executive
employees.
 
11.           Reserved.
 
12.           Reserved.
 
 
-2-

--------------------------------------------------------------------------------

 


13.           Termination of Employment.
 
(a)            Death.  If Executive dies during the Employment Period, this
Agreement and Executive’s employment with the Company shall automatically
terminate and the Company shall have no further obligations to Executive or his
heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay to Executive’s heirs,
administrators or executors any earned but unpaid Base Salary and vacation pay,
unpaid pro rata annual bonus through the date of death and reimbursement of any
and all reasonable expenses paid or incurred by Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date. The Company shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA
and FUTA, and other appropriate deductions.
 
(b)           Disability.  In the event that, during the term of this Agreement
Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to Executive or his heirs, administrators or executors with respect to
compensation and benefits accruing thereafter, except for the obligation to pay
Executive or his heirs, administrators or executors any earned but unpaid Base
Salary, unpaid pro rata annual bonus and unused vacation days accrued through
Executive’s last date of Employment with the Company and reimbursement of any
and all reasonable expenses paid or incurred by Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date. The Company shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA
and FUTA, and other appropriate deductions through the last date of Executive’s
employment with the Company. For purposes of this Agreement, “Disability” shall
mean a physical or mental disability that prevents the performance by Executive,
with or without reasonable accommodation, of his duties and responsibilities
hereunder for a period of not less than an aggregate of three (3) months during
any twelve (12) consecutive months.
 
(c)           Cause.
 
(1)           At any time during the Employment Period, the Company may
terminate this Agreement and Executive’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall mean: (a) the willful and continued
failure of Executive to perform substantially his duties and responsibilities
for the Company (other than any such failure resulting from Executive’s death or
Disability) after a written demand by the Board of Directors or Subscriber
Representative (as defined in this Section 13(c)(1)) for substantial performance
is delivered to Executive, which specifically identifies the manner in which the
Board of Directors or Subscriber Representative, as applicable, believes that
Executive has not substantially performed his duties and responsibilities, which
willful and continued failure is not cured by Executive within five (5) days of
his receipt of such written demand; (b) the conviction of, or plea of guilty or
nolo contendere to, a felony, (c), violation of Sections 14 or 15 of this
Agreement,   (d) fraud, dishonesty or gross misconduct which is materially and
demonstratively injurious to the Company, (e) expenditures in excess of
pre-approved budgeted amounts without written approval of the Board of
Directors, (f) increases in Executive’s compensation, including but not limited
to Base Salary, Bonuses and Equity Awards, without prior written approval of the
Subscriber Representative, (g) failure to appoint a majority of Independent
Directors (as defined in this Section 13(c)(1)) to the Board of Directors within
forty-five (45) days of the Effective Date or (h) failure to maintain a majority
of Independent Directors throughout the term of this Agreement. Termination
under clauses (b), (c), (d), (e), (f),(g) or (h) of this Section 13(c)(1) shall
not be subject to cure.
 
For the purpose of this Agreement:
 
“Independent Director” means director who is not an affiliate of the Executive
or Gelvin Stevenson.
 
“Subscriber Representative” means David Rector or his designee.
 
 
-3-

--------------------------------------------------------------------------------

 


(2)           Upon termination of this Agreement for Cause, the Company shall
have no further obligations or liability to Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay Executive any earned but unpaid
Base Salary and vacation pay, and reimbursement of any and all reasonable
expenses paid or incurred by Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.
 
 (d)           Good Reason.
 
(1)           At any time during the term of this Agreement,  Executive may
terminate this Agreement and Executive’s employment with the Company for “Good
Reason.” For purposes of this Agreement, “Good Reason” shall mean the material
breach by the Company of this Agreement.
 
(2)           Executive shall not be entitled to terminate this Agreement for
Good Reason unless and until he shall have delivered written notice to the
Company of his intention to terminate this Agreement and his employment with the
Company for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to provide the basis for such termination for Good Reason,
and the Company shall not have eliminated the circumstances constituting Good
Reason within sixty (60) days of its receipt from Executive of such written
notice.
 
(3)           In the event that Executive terminates this Agreement and his
employment with the Company for Good Reason, the Company shall pay or provide to
Executive (or, following his death, to Executive’s heirs, administrators or
executors): (A) any earned but unpaid Base Salary, unpaid pro rata annual bonus
and unused vacation days accrued through Executive’s last day of employment with
the Company; (B) reimbursement of any and all reasonable expenses paid or
incurred by Executive in accordance with Section 9 in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date; and (C) the Base Salary, as in
effect immediately prior to Executive’s termination hereunder, and any bonuses
earned, during the remainder of the Employment Period. All payments due
hereunder shall be payable according to the Company’s standard payroll
procedures. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
(e)           Without “Good Reason” by Executive.  At any time during the term
of this Agreement, Executive shall be entitled to terminate this Agreement and
Executive’s employment with the Company without Good Reason by providing prior
written notice of at least  sixty (60) days to the Company.  Upon termination by
Executive of this Agreement or Executive’s employment with the Company without
Good Reason, the Company shall have no further obligations or liability to
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay Executive any earned
but unpaid Base Salary, unused vacation days accrued through Executive’s last
day of employment with the Company and reimbursement of any and all reasonable
expenses paid or incurred by Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.

 
-4-

--------------------------------------------------------------------------------

 


 
14.
Confidential Information.

 
(a)           Disclosure of Confidential Information. Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, patents, sources of supply,
customer dealings, data, know-how, trade secrets and business plans, provided
such information is not in or does not hereafter become part of the public
domain, or become known to others through no fault of Executive.  Executive
acknowledges that such information is of great value to the Company, is the sole
property of the Company, and has been and will be acquired by him in
confidence.  In consideration of the obligations undertaken by the Company
herein, Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 14 shall survive the termination of Executive’s
employment hereunder.
 
(b)           Executive affirms that he does not possess and will not rely upon
the protected trade secrets or confidential or proprietary information of any
prior employer(s) in providing services to the Company or its subsidiaries.
 
(c)           In the event that Executive’s employment with the Company
terminates for any reason, Executive shall deliver forthwith to the Company any
and all originals and copies, including those in electronic or digital formats,
of Confidential Information.
 
 
15.
Non-Competition and Non-Solicitation.

 
(a)           Executive agrees and acknowledges that the Confidential
Information that Executive has already received and will receive is valuable to
the Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on Executive. Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients in and
throughout the United States (the “Territory”) (to the extent the Company comes
to operate, either directly or through the engagement of a distributor or joint
or co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.
 
(b)           Executive hereby agrees and covenants that he shall not, without
the prior written consent of the Board, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than a holder of less than two (2%) percent of
the outstanding voting shares of any publicly held company), or whether on
Executive's own behalf or on behalf of any other person or entity or otherwise
howsoever, during the Employment Period and thereafter to the extent described
below, within the Territory:
 
(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
business of the Company;
 
(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Company to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement;

 
-5-

--------------------------------------------------------------------------------

 


(3)           Attempt in any manner to solicit or accept from any customer of
the Company, with whom the Company had significant contact during Executive’s
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services (of the kind
or competitive with the business of the Company) for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person; or
 
(4)           Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company to discontinue or
reduce its business with the Company or otherwise interfere in any way with the
business of the Company.
 
With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 15(b) shall continue during the
Employment Period, during the Separation Period and until two (2) months
following the termination of this Agreement or of Executive’s employment with
the Company (including upon expiration of this Agreement), whichever occurs
later.
 
 
16.
Section 409A.

 
Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and “specified employee” within the
meaning of Section 409A of the Code and any final regulations and guidance
promulgated thereunder (“Section 409A”) at the time of Executive’s termination,
then only that portion of the severance and benefits payable to Executive
pursuant to this Agreement, if any, and any other severance payments or
separation benefits which may be considered deferred compensation under Section
409A (together, the “Deferred Compensation Separation Benefits”), which (when
considered together) do not exceed the Section 409A Limit (as defined herein)
may be made within the first six (6) months following Executive’s termination of
employment in accordance with the payment schedule applicable to each payment or
benefit. For these purposes, each severance payment is hereby designated as a
separate payment and will not collectively be treated as a single payment.  Any
portion of the Deferred Compensation Separation Benefits in excess of the
Section 409A Limit otherwise due to Executive on or within the six (6) month
period following Executive’s termination will accrue during such six (6) month
period and will become payable in a lump sum payment on the date six (6) months
and one (1) day following the date of Executive’s termination of
employment.  All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following termination but prior to the six (6) month anniversary
of Executive’s date of termination, then any payments delayed in accordance with
this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit. It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.
 
For purposes of this Agreement, “Section 409A Limit” will mean the lesser of two
(2) times: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Company’s taxable year preceding the Company’s
taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

 
-6-

--------------------------------------------------------------------------------

 


 
17.
Miscellaneous.

 
(a)           Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services.  Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by Executive of Section 14 or
Section 15 of this Agreement. Accordingly, Executive agrees that any breach or
threatened breach by him of Section 14 or Section 15 of this Agreement shall
entitle the Company, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by Executive hereinabove shall be construed as separable and divisible
from every other restriction, that the unenforceability of any restriction shall
not limit the enforceability, in whole or in part, of any other restriction, and
that one or more or all of such restrictions may be enforced in whole or in part
as the circumstances warrant. In the event that any restriction in this
Agreement is more restrictive than permitted by law in the jurisdiction in which
the Company seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Company may have at law or in equity.
 
(b)           Neither Executive nor the Company may assign or delegate any of
their rights or duties under this Agreement without the express written consent
of the other; provided, however, that the Company shall have the right to
delegate its obligation of payment of all sums due to Executive hereunder,
provided that such delegation shall not relieve the Company of any of its
obligations hereunder.
 
(c)           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to Executive’s
employment by the Company, supersede all prior understandings and agreements,
whether oral or written, between Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.
 
(d)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(e)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(f)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by reputable national
overnight delivery service (e.g. Federal Express) for overnight delivery to the
party at the address set forth in the preamble to this Agreement, or to such
other address as either party may hereafter give the other party notice of in
accordance with the provisions hereof.  Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
 
(g)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County of
New York and State of New York, New York .
 
 
-7-

--------------------------------------------------------------------------------

 


(h)           This Agreement may be executed simultaneously in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
(i)           Executive represents and warrants to the Company, that he has the
full  power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which Executive is a party.
 


 
[Signature page follows immediately]
 

 
-8-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.
 

 
FUSE SCIENCE, INC.
 
Name:
Title:
 
 
By:                                                               
Ezra Green
Executive
 




-9-